Citation Nr: 0430137	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than August 23, 
2002, for the award of a 60 percent evaluation for ischemic 
heart disease.

2.  Entitlement to an effective date earlier than August 23, 
2002, for the award of a total rating for compensation based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1942.  He was a prisoner of war from April 1942 to 
September 1942.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO granted a 
60 percent evaluation for ischemic heart disease and a total 
rating for compensation based upon individual 
unemployability, effective August 23, 2002.  The veteran has 
appealed the effective date assigned.

The Board notes that the RO had not included the issue of 
entitlement to an earlier effective date for the award of the 
60 percent evaluation for ischemic heart disease as being on 
appeal; however, based upon the veteran's notice of 
disagreement, it is clear that he was contesting both the 
effective date assigned for both the total rating for 
compensation based upon individual unemployability and the 
60 percent evaluation for ischemic heart disease.  Thus, the 
Board has included this issue as being on appeal.  


FINDINGS OF FACT

1.  On March 14, 2000, the veteran submitted a letter, 
requesting both an increased evaluation for his service-
connected ischemic heart disease and for VA to furnish him a 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Unemployability, stating that he was 
unable to secure and follow substantial gainful employment.  
That application was received on May 31, 2000.

2.  The severity of veteran's service-connected ischemic 
heart disease has remained the same throughout the appeal 
period.  

3.  A total disability evaluation for compensation purposes 
based upon individual unemployability was factually 
ascertainable on March 14, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 14, 2000, for 
the award of a 60 percent evaluation for ischemic heart 
disease is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 4.104, 
Diagnostic Code 7005 (2004).

2.  The criteria for an effective date of March 14, 2000, for 
the award of a total rating for compensation based upon 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110, 7105 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

The veteran asserts that he warrants an earlier effective 
date for the award of the 60 percent evaluation for the 
service-connected ischemic heart disease and a total rating 
for compensation based upon individual unemployability.  He 
states that he filed his claims for an increased evaluation 
and a total rating for compensation based upon individual 
unemployability in March 2000 and that the increased benefit 
should go back to that date.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for a total rating for compensation based upon individual 
unemployability) shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); see 38 C.F.R. 
3.400.  An effective date for a claim for increase may be 
granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year from the date of claim; otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§§ 5110(a) and (b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2003); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

The record reflects that on March 14, 2000, the RO received a 
letter from the veteran, wherein he requested an increased 
evaluation for the service-connected ischemic heart disease 
and an application for individual unemployability.  The RO 
sent the veteran the application in April 2000, and the 
veteran submitted a completed application in May 2000.

The veteran was provided with a VA examination in May 2000.  
His March 2000 claims remained pending until the RO issued a 
decision in June 2002, wherein it continued the 30 percent 
evaluation for ischemic heart disease and denied the claim 
for a total rating for compensation based upon individual 
unemployability.  The veteran submitted a timely appeal.  He 
was provided with another examination in October 2002, and 
the examiner opined that the veteran's service-connected 
heart disorder prevented him from obtaining gainful 
employment.  In the November 2002 rating decision on appeal, 
the RO granted the 60 percent evaluation for ischemic heart 
disease and total rating for compensation based upon 
individual unemployability, effective August 23, 2002, 
stating that this was the date of the veteran's reopened 
claim.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the award of an effective 
date of March 14, 2000, for both a 60 percent evaluation for 
the service-connected ischemic heart disease and a total 
rating for compensation based upon individual 
unemployability.  The clinical findings in the October 2002 
VA examination report are essentially identical as those 
shown in the May 2000 examination report, which includes the 
veteran's description of his symptoms.  The difference 
between these two examination reports is that the examiner 
stated in the October 2002 examination report that the 
veteran was unable to work due to the service-connected 
ischemic heart disease.  The Board finds that the failure of 
the examiner to state such finding at the time of the May 
2000 examination is not determinative in this case in 
establishing that the veteran's heart disorder had increased 
in severity and that, as a result of the service-connected 
disability, he was unable to work.  The RO has already 
conceded that the clinical findings of the October 2002 
examination report established that the veteran's ischemic 
heart disease was 60 percent disabling.  Because the 
veteran's disability has not changed during the appeal 
period, and because he has pursued his claim for increase 
since his March 2000 claim, the Board finds that the 
60 percent evaluation would be warranted as of the date of 
the veteran's claim-March 14, 2000.  

Now that the Board has determined that the 60 percent 
evaluation for ischemic heart disease is warranted as of 
March 14, 2000, it notes that the veteran now meets the 
schedular criteria for a total rating for compensation based 
upon individual unemployability as of that date.  See 38 
C.F.R. § 4.16(a) (2004).  If the clinical findings shown in 
the October 2002 examination report resulted in the 
examiner's determination that the veteran was unable to work 
due to the service-connected ischemic heart disease and are 
essentially identical to those shown in the May 2000 
examination report, then it would indicate that the veteran 
was unable to work due to the service-connected ischemic 
heart disease back in March 2000.  Accordingly, resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that an effective date of March 14, 2000, is warranted for 
the award of a total rating for compensation based upon 
individual unemployability.

The veteran has alleged that the effective date for the 
increased evaluation and the total rating for compensation 
based upon individual unemployability should be as of March 
6, 2000, because that was the date shown on his letter when 
he filed his claims for increase.  However, the controlling 
date for VA is when VA received the veteran's claim, which 
was on March 14, 2000.  This does not affect the veteran's 
payment of monetary benefits in this case.  See 38 U.S.C.A. 
§ 5111 (West 2002) (actual payment of the award commences on 
the first day of the calendar month following the month in 
which the award became effective).  Whether the veteran's 
claims for increase became effective on March 6, 2000, or 
March 14, 2000, the payment of benefits would not start until 
April 1, 2000.

The Board finds that the veteran's claims have been granted 
in full based upon the contentions that he has asserted 
throughout the appeal that he warranted an effective date in 
March 2000 for his increased benefits.


ORDER

Entitlement to an effective date of March 14, 2000, for the 
award of a 60 percent evaluation for ischemic heart disease 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.

Entitlement to an effective date of March 14, 2000, for a 
total rating for compensation based upon individual 
unemployability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



__________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



